                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

 ACI/BOLAND, INC.,                               )
                                                 )
                Plaintiff,                       )
                                                 )
        v.                                       )          Case No. 4:18-CV-519-SPM
                                                 )
 FIRST BUSEY CORP., et al.,                      )
                                                 )
                Defendants.                      )

                               MEMORANDUM AND ORDER

       This matter is before the Court on Plaintiff’s Motion for Leave to File First Amended

Complaint (Doc. 26), filed on October 1, 2018. No responses have been filed. For the following

reasons, the motion will be granted.

       On or around March 8, 2018, Plaintiff filed a Petition commencing this action in state court.

In the initial petition, Plaintiff asserted two claims related to Defendants’ alleged charging of

Plaintiff’s bank account for checks that were forged and not properly payable: one count alleging

a violation of Mo. Rev. Stat. § 400.4-401, and one count alleging negligence. On April 6, 2018,

the action was removed to this Court. The Court entered a Case Management Order setting the

deadline for motions for joinder of additional parties or amendment of pleadings as October 1,

2018. (Doc. 19). On October 1, 2018, Plaintiff filed the instant Motion for Leave to File First

Amended Complaint. In the proposed First Amended Complaint. Plaintiff includes the same first

two counts and adds a third count: breach of Missouri’s Uniform Fiduciaries Law based on

Defendant’s alleged failure to investigate the transactions at issue. Plaintiff states that the new

claim arises in connection with the same conduct that underlies the earlier-filed claims, will not

cause undue delay, is not made for the purposes of bad faith, and will not prejudice Defendants.

                                                1
       Under Rule 15(a)(2) of the Federal Rule of Civil Procedure, Plaintiff may amend his

complaint “only with the opposing party’s written consent or the court’s leave.” Fed. R. Civ. P.

15(a)(2). The Court “should freely give leave when justice so requires.” Id. “Under the liberal

amendment policy of Federal Rule of Civil Procedure 15(a), a district court’s denial of leave to

amend pleadings is appropriate only in those limited circumstances in which undue delay, bad

faith on the part of the moving party, futility of the amendment, or unfair prejudice to the non-

moving party can be demonstrated.” Roberson v. Hayti Police Dep’t., 241 F.3d 992, 995 (8th Cir.

2001) (citing Foman v. Davis, 371 U.S. 178, 182 (1962)).

       The Court finds that justice requires permitting Plaintiff leave to amend its complaint.

This is Plaintiff’s first attempt to amend its complaint, and the motion was filed within the deadline

set forth in the Case Management Order. Defendants do not oppose the motion. The Court finds

no undue delay, bad faith, dilatory motive, repeated failure to cure deficiencies, futility, or undue

prejudice to Defendants that would justify denying leave to amend.

       For all of the above reasons,

       IT IS HEREBY ORDERED that Plaintiff’s Motion for Leave to File First Amended

Complaint (Doc. 26) is GRANTED.

       IT IS FURTHER ORDERED that the Motion to Dismiss filed by Defendants Busey Bank

and First Busey Corp. (Doc. 11) is DENIED without prejudice, as moot.

       IT IS FINALLY ORDERED that the Clerk of Court shall docket Plaintiff’s proposed

Amended Complaint (Doc. 26-1) as the Amended Complaint in this case.




                                                   SHIRLEY PADMORE MENSAH
                                                   UNITED STATES MAGISTRATE JUDGE
Dated this 9th day of October, 2018.
                                                  2
